Citation Nr: 0410440	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to monthly service-connected disability compensation 
at the rate of $2,163 from September 1, 1993, to December 1, 2001.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to October 
1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran submitted a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) in September 
1993.  He also submitted evidence of his being hospitalized at a 
VA medical facility for treatment for PTSD since August 9, 1993.

2.  The veteran was granted service connection for PTSD in 
February 2002 and awarded a 100 percent disability rating, 
effective from August 9, 1993.

3.  The veteran was given notice of his monthly compensation 
amounts in March 2002.  The payments were authorized from 
September 1, 1993.  The monthly compensation amount, effective 
from December 1, 2001, was $2,163.


CONCLUSION OF LAW

The veteran's claim for payment at the rate of $2,163 from 
September 1, 1993, to December 1, 2001, is without legal merit.  
38 U.S.C.A. §§ 101, 1110, 1114, 1131, 5111 (West 2002); 38 C.F.R. 
§§ 3.4, 3.21, 3.31 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a claim for entitlement to service 
connection for PTSD in September 1993.  At that time he submitted 
a statement from a VA physician who reported that the veteran was 
receiving inpatient treatment for PTSD from August 9, 1993.

The veteran's claim was originally denied and he appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
December 1997, the Court vacated an April 1996 Board decision and 
remanded the case for readjudication.  The Board, in turn, 
remanded the case in June 1998 to the RO for further development.

The RO conducted the required development and determined that 
service connection for PTSD was warranted.  The RO issued a rating 
decision in February 2002 that established service connection for 
PTSD and assigned a 100 percent disability rating.  The effective 
date for service connection and the 100 percent rating was 
determined to be August 9, 1993.

The RO provided notice of the rating action in March 2002.  The 
March 2002 letter informed the veteran that payment of his 
disability compensation payments were effective from September 1, 
1993.  The letter also gave a detailed breakdown of the veteran's 
monthly compensation amounts with increases in the compensation 
for cost-of-living (COL) increases as well as additional 
compensation for a dependent being in school.  The veteran's 
compensation was listed as $1,855 as of September 1, 1993.  The 
compensation level incrementally increased to $2,163 per month as 
of December 1, 2001.

The veteran, through his attorney, submitted a notice of 
disagreement (NOD) in February 2003.  The NOD acknowledged the 
RO's rating action and the March 2002 notification letter.  The 
veteran said that he was being paid an incorrect amount of 
compensation.  He noted that 38 U.S.C.A. § 1114(j) (West 2002) 
provided for a monthly compensation amount of $2,163.  He argued 
that the "plain meaning" of the statute was that the amount 
specified by the statute was to be paid to a veteran "only if and 
while" the disability was rated as total.  His interpretation of 
the statute was such that the $2,163 level of compensation should 
have been payable each month from September 1, 1993, because the 
veteran was rated as 100 percent disabled from that time, and not 
the different levels of monthly compensation as established by the 
RO.  No supporting authority for this interpretation of the law 
was provided.

The term compensation means a monthly payment by the Secretary to 
a veteran because of service-connected disability.  See 38 
U.S.C.A. § 101(13) (West 2002); 38 C.F.R. § 3.4(a) (2003).  
Disability compensation is payable to a veteran that is disabled 
as the result of a personal injury or disease, if the injury or 
disease was incurred or aggravated in the line of duty during 
qualifying military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.4(b).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are found 
at 38 U.S.C.A. §§ 1114(a)-(j).  These rates are updated annually, 
generally, as a direct result of congressional action.  VA is 
required to publish the annual changes enacted by Congress.  See 
38 C.F.R. § 3.21 (2003).  

A change in the monthly compensation amount was enacted in January 
2003 with the passage of the Veterans' Compensation Cost-of-Living 
Adjustment Act of 2003 (Act), Public Law 108-417.  The Act 
increased the rates of disability of compensation for veterans, as 
well as other forms of compensation, effective as of December 1, 
2003.  Subsection (b)(1) of the Act specifically provided for 
increasing the dollar amounts to be increased under 38 U.S.C.A. § 
1114.  VA published regulations, implementing the mandated 
increases, in March 2004.  See 69 Fed. Reg. 9677-9678 (Mar. 1, 
2004).  The effective date for the change in compensation levels 
was December 1, 2003, as provided for by the Act.  

This same procedure has been in effect, for purposes of this case, 
from at least August 1993 until the present.  Each year Congress 
mandates the monthly amount, and effective date for that amount, 
that VA will pay to a disabled veteran depending on the level of 
disability.  These changes are reflected at 38 U.S.C.A. §§ 
1114(a)-(j).  There is no discretion authorized to the Secretary 
as to the amount to be paid.  Nor is there any discretion as to 
when the effective date for any increase in payments is 
authorized.  

In this case the veteran continually prosecuted a claim for 
service connection for PTSD from September 1993 until it was 
granted in February 2002.  The RO established an effective date of 
August 9, 1993, for service connection based on evidence that he 
was hospitalized for treatment for his PTSD at a VA facility at 
that time.  The veteran was also granted a 100 percent disability 
rating effective from the date of claim in August 1993.  VA 
regulations require that any payment for disability compensation, 
based on an original award, begin on the first day of the calendar 
month following the month in which the award became effective.  
See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2003).  
The veteran's disability compensation was established as payable 
from September 1, 1993, at the rate established by Congress at 
that time for a 100 percent rating under 38 U.S.C.A. § 1114(j).  
The March 2002 RO letter noted the specific dates of increases, 
mostly on an annual basis due to COL increases, and the new 
monthly amounts payable for the period from September 1, 1993, to 
December 1, 2001, when the $2,163 monthly amount became effective.

As noted above, the monthly amount of disability compensation is 
strictly established by Congress and VA publishes the amounts on 
an annual basis.  There is no discretion for VA to alter the 
amount paid or the effective date of when a particular amount will 
be paid.  The veteran's entitlement to specific amounts of monthly 
disability compensation are as established in the March 2002 
letter.  The first date of entitlement to the $2,163 payment is 
from December 1, 2001.  Thus there is no legal basis to grant the 
veteran's current claim and pay the $2,163 per month from 
September 1, 1993.  He has been paid at the 100 percent level "if 
and while the disability is rated as total" from September 1, 
1993, just not at the level that the veteran desires.  

The Board notes that similar arguments have been raised to the 
Court and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and have been denied.  In Sandstrom v. 
Principi, 16 Vet. App. 481 (2002), the veteran was given a 
retroactive award of special monthly compensation (SMC) based on a 
finding of clear and unmistakable error (CUE) in a prior decision.  
The CUE determination was made in May 1996.  The determination was 
that the veteran was entitled to a higher rate of SMC from 
February 1969, thereby allowing for a higher rate of payment of 
SMC from 1969 to 1996.  In particular the language of the statute 
involved, 38 U.S.C.A. § 5109A(b), was at issue in deciding whether 
the veteran was entitled to the claimed rate of $3,106 per month 
for the entire time period of his award from 1969 to 1996.

The wording of the statute is as follows:

For the purposes of authorizing benefits, a rating or other 
adjudicative decision that constitutes a reversal or revision of a 
prior decision on the grounds of clear and unmistakable error has 
the same effect as if the decision had been on the date of the 
prior decision.

38 U.S.C.A. § 5109A(b).  

The veteran argued that the words "same effect" meant that he 
should be paid the amount of compensation that he would have been 
paid in 1969, and the succeeding years, in current dollars thereby 
allowing him to realize the COL increases to offset inflation.  
Sandstrom, 16 Vet. App. 483.

The Court said that the veteran was arguing for a payment of a COL 
increase for inflation in lieu of an already denied request for 
interest.  The Court further stated that the doctrine of sovereign 
immunity barred payment of either.  Id. at 485.  The language of 
the statute in regard to "same effect" did not mean that the 
veteran should be paid from 1969 in the same amount as allowed for 
in 1996.

In his concurring opinion, Judge Kramer stated the case succinctly 
when he said that the veteran in Sandstrom was not entitled to 
receive an award based on the higher amount ($3,104) for each of 
the months in between 1969 and 1996 because that amount was not 
provided for by statute during all of those months.  Sandstrom, 16 
Vet. App. at 486 (Judge Kramer, concurring).  

The veteran appealed to the Federal Circuit.  The Federal Circuit 
affirmed the decision by holding that the Court had correctly 
concluded that the government had not waived its sovereign 
immunity when compensating veterans harmed by the government's own 
CUE.  Sandstrom v. Principi, No. 03-7075, (Fed. Cir. Feb. 20, 
2004).

In its discussion of the veteran's claim for a retroactive payment 
at the higher rate, the Federal Circuit noted that the veteran 
claimed that his request was for a cost-of-living allowance (COLA) 
increase rather than interest and that the no-interest rule should 
not apply.  The argument was dismissed with the Federal Circuit 
noting that such an argument elevated form over function.  
Sandstrom, Slip Op. at 7.

Finally, the Federal Circuit rejected an argument not too 
different than the one put forth by the veteran in this case.  The 
veteran in Sandstrom argued that he was simply requesting payment 
of the dollar amount written into the version of 38 U.S.C. § 
1114(n) in effect at the time of the CUE correction.  The Federal 
Circuit said that this would be "tantamount to reading the 
statute's incorporation of an explicit dollar amount as a waiver 
of sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a CUE in real, rather than 
nominal dollars."  Id. at 7-8.  The Federal Circuit stated that 
the argument failed because "§ 1114 does not address the issue of 
retroactive payments, much less provide a clear, explicit waiver 
of the government's sovereign immunity from interest payments 
accruing to retroactive payments."  Id.  

In the current case the veteran argues that a veteran that is 
rated as 100 percent disabled should be compensated at the level 
provided for under 38 U.S.C.A. § 1114(j) for the entire period 
they are rated as 100 percent disabled.  In that regard he is 
correct.  Where his argument fails is in attempting to have a 
currently authorized level of payment, one that is specifically 
enacted as a direct act of Congress, apply retroactively because 
his award of a 100 percent disability rating was made effective 
from August 9, 1993.  The veteran has been compensated at the 
appropriate monthly rate payable under 38 U.S.C.A. § 1114(j) as 
required for the period involved.  He cannot receive any higher 
amount under the law than that specifically provided for by 
Congress or any earlier than on the specific date authorized for 
such payment.  As noted by the Federal Circuit in Sandstrom, such 
an argument attempts to read into the law a waiver of sovereign 
immunity and allow for the payment of his claim in real dollars.  
Congress has not provided for this.

The veteran argues for a benefit that is not permitted under the 
law.  He has cited to no authority to support his contentions 
other than his own conclusion as to how the statute should be 
interpreted.  There is no legal merit to his argument and his 
claim is therefore denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be denied 
on the basis of the absence of legal merit).

The Board recognizes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) now affects the manner in which most claims are 
adjudicated by VA.  Nevertheless, in cases such as this one, where 
the disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See Smith 
(Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to payment of disability compensation in 
the amount of $2,163 per month from September 1, 1993, to December 
1, 2001, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



